Exhibit 10.1

 
SUBSCRIPTION AGREEMENT
 


AV Therapeutics, Inc.
20 East 68th St., Suite 204
New York, NY 10065
 
Ladies and Gentlemen:
 
1.         Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from AV Therapeutics, Inc.
a Delaware corporation (the “Company”) the number of shares of the Company’s
common stock (the “Shares”) set forth on the signature page hereof at a purchase
price of $0.20 per Share and a warrant to purchase one half of a share of the
Company’s common stock for each Share purchased by the Purchaser pursuant to
this Subscription Agreement (the “Warrant”) in the form attached hereto as
Exhibit “A”.
 
2.         This subscription is submitted to you in accordance with and subject
to the terms and conditions described in this Subscription Agreement (the
“Agreement” or “Subscription Agreement”) and the Confidential Private Placement
Memorandum (“PPM”) of the Company dated September 30, 2013, as amended or
supplemented from time to time, including all attachments, schedules and
exhibits thereto (the “Memorandum”), relating to the offering (the “Offering”)
by the Company of  up  to  a  maximum  of 17,500,000 shares of common stock
($3,500,000) (“Maximum Offering Amount”) of which 3,550,000 shares have already
been sold $710,000.   The terms of the Offering as are more completely described
in the Memorandum (as amended by Supplement No. 1 and Supplement No. 2 to the
Memorandum) and such terms are incorporated herein in their entirety.
 
3.         Payment.   The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Sichenzia Ross Friedman
Ference, Escrow Agent for AV Therapeutics, Inc.” in the full amount of the
purchase price of the Shares being subscribed for.  Wire transfer instructions
are set forth on page 12 hereof under the heading “To subscribe for Shares in
the private offering of AV Therapeutics, Inc.”  Such funds will be held for the
Purchaser's benefit, and will be returned promptly, without interest or offset
if (i) this Subscription Agreement is not accepted by the Company or (ii) the
Offering is terminated pursuant to its terms by the Company prior to the Closing
for the shares being purchased pursuant to this Subscription Agreement (the
“Closing”). Together with a check for, or wire transfer of, the full purchase
price, the Purchaser is delivering a completed and executed Omnibus Signature
Page to this Subscription Agreement and the Registration Rights Agreement, in
the form of Exhibit “B” to the Memorandum (the “Registration Rights Agreement”).
 
4.         Deposit of Funds. All payments made as provided in Section 3 hereof
shall be deposited with Sichenzia Ross Friedman Ference LLP (the “Escrow
Agent”), in a non-interest-bearing escrow account (the “Escrow Account”) until
the earliest to occur of (a) the Closing, (b) the rejection of such
subscription, and (c) the termination of the Offering by the Company. The
Company may continue to offer and sell the Shares and conduct additional
closings for the sale of additional Shares until the termination of the
Offering.

 
1

--------------------------------------------------------------------------------

 


5.         Acceptance of Subscription and Delivery of Shares. The Purchaser
understands and agrees that the Company, in its sole discretion, reserves the
right to accept or reject this or any other subscription for Shares, in whole or
in part, notwithstanding prior receipt by the Purchaser of notice of acceptance
of this subscription. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription Agreement. If this subscription is rejected in whole, or the
Offering of Shares is terminated for any reason, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted. The Company shall deliver or cause to be delivered to the
Purchasers certificates for the Shares within ten business days of the
applicable Closing for such Shares, at the addresses set forth on the signature
page to this Agreement, or at such other address as the Purchasers may provide
in writing to the Company.

6.         Representations and Warranties.


The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:


(a)       None of the Shares offered pursuant to the Memorandum are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or any
state securities laws.  The Purchaser understands that the offering and sale of
the Shares is intended to be exempt from registration under the Securities Act,
by virtue of Section 4(a)(2) thereof and the provisions of Regulation D
(“Regulation D”) as promulgated by the United States Securities and Exchange
Commission (the “SEC”) thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement;


(b)      Prior to the execution of this Subscription Agreement, the Purchaser
and the Purchaser's attorney, accountant, purchaser representative and/or tax
adviser, if any (collectively, the “Advisers”), have received the Memorandum and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein;


(c)       Neither the Securities and Exchange Commission nor any state
securities commission or other regulatory authority has approved the Shares, or
passed upon or endorsed the merits of the offering of Shares or
 
 
2

--------------------------------------------------------------------------------

 
 
confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any federal, state or other regulatory
authority;
 
(d)      All documents, records, and books pertaining to the investment in the
Shares (including, without limitation, the Memorandum) have been made available
for inspection by such Purchaser and its Advisers, if any;


(e)       The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering of the Shares and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

(f)        In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum;


(g)       The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Shares through or as a result of, any form
of general solicitation or general advertising including, without limitation,
any article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Shares and is not subscribing for the Shares and did not become
aware of the Offering of the Shares through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;


(h)       The Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders' fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby;


(i)        The  Purchaser,  together  with  its  Advisers,  if  any,  has  such  knowledge  and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Shares and the Company and to make an informed
investment decision with respect thereto;


(j)        The Purchaser is not relying on the Company, or any of its respective
employees or agents with respect to the legal, tax, economic and related
considerations of an investment in the Shares, and the Purchaser has relied on
the advice of, or has consulted with, only its own Advisers;


(k)       The Purchaser is acquiring the Shares solely for such Purchaser's own
account for investment purposes only and not with a view to or intent of resale
or distribution thereof, in whole or in part.  The Purchaser has no agreement or
arrangement, formal or informal, with any
 
 
3

--------------------------------------------------------------------------------

 
 
person to sell or transfer all or any part of the Shares, and the Purchaser has
no plans to enter into any such agreement or arrangement.
 
(l)        The Purchaser must bear the substantial economic risks of the
investment in the Shares indefinitely because none of the Shares may be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws or an exemption from such
registration is available. Legends shall be placed on the Shares to the effect
that they have not been registered under the Securities Act or applicable state
securities laws and appropriate notations thereof will be made in the Company's
stock books.   Appropriate notations will be made in the Company's stock books
to the effect that the Shares have not been registered under the Securities Act
or applicable state securities laws.  Stop transfer instructions will be placed
with the transfer agent of the Shares.  The Company has agreed that purchasers
of the Shares will have, with respect to the Shares, the registration rights
described in the Registration Rights Agreement.  Notwithstanding such
registration rights, there can be no assurance that there will be any market for
resale of the Shares, nor can there be any assurance that such securities will
be freely transferable at any time in the foreseeable future.


(m)      The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Shares for an indefinite period of time;


(n)       The Purchaser is aware that an investment in the Shares is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum and in the Company’s Current Report on Form 8-K which was filed with
the Securities and Exchange Commission on December 17, 2013, and, in particular,
acknowledges its understanding that  the Company has a limited operating
history, significant operating losses since inception, no revenues to date,
limited assets and is engaged in a highly competitive business;
 
(o)       The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein;


(p)       The Purchaser (i) if a natural person, represents that the Purchaser
has reached the age of 21 and has full power and authority to execute and
deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Shares, such entity is duly organized, validly existing and in
good standing under the laws of the state of its organization, the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Shares, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and
 
 
4

--------------------------------------------------------------------------------

 
 
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;
 
(q)       The Purchaser and the Advisers, if any, have had the opportunity to
obtain any additional information, to the extent the Company has such
information in its possession or could acquire it without unreasonable effort or
expense, necessary to verify the accuracy of the information contained in the
Memorandum and all documents received or reviewed in connection with the
purchase of the Shares and have had the opportunity to have representatives of
the Company provide them with such additional information regarding the terms
and conditions of this particular investment and the financial condition,
results of operations, business of the Company deemed relevant by the Purchaser
or the Advisers, if any, and all such requested information, to the extent the
Company had such information in its possession or could acquire it without
unreasonable effort or expense, has been provided to the full satisfaction of
the Purchaser and the Advisers, if any;


(r)       Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, is complete and accurate and may be relied
upon by the Company,  in determining the
availability  of  an  exemption  from  registration  under  federal  and  state  securities  laws  in
connection with the offering of securities as described in the Memorandum.   The
Purchaser further represents and warrants that it will notify and supply
corrective information to the Company immediately upon the occurrence of any
change therein occurring prior to the Company's issuance of the Shares;


(s)       The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities.  The Purchaser is
knowledgeable about investment considerations in companies with limited
operating histories.  The Purchaser has a sufficient net worth to sustain a loss
of its entire investment in the Company in the event such a loss should
occur.  The Purchaser's overall commitment to investments which are not readily
marketable is not excessive in view of the Purchaser’s net worth and financial
circumstances and the purchase of the Shares will not cause such commitment to
become excessive. The investment is a suitable one for the Purchaser;


(t)        The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or the Advisers, if any,
consider material to its decision to make this investment;


 
5

--------------------------------------------------------------------------------

 
 
(u)       The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the
Company in good faith but that the attainment of any such projections, estimates
or forward-looking statements cannot be guaranteed by the Company and should not
be relied upon;

(v)       No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum;


(w)      Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject;


(x)       THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL;

(y)       In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. The Purchaser should  be  aware that it  will be  required
to  bear the  financial risks  of  this investment for an indefinite period of
time;


(z)        (For ERISA plans only)    The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 
6

--------------------------------------------------------------------------------

 
 
(aa)     The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(bb)    To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.   The Purchaser acknowledges that the Company may not accept any
amounts from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph.   The Purchaser agrees to
promptly notify the Company should the Purchaser become aware of any change in
the information set forth in these representations;
 
(cc)     To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person  having a  beneficial interest in  the
Purchaser; or  (4)  any person  for  whom  the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government- owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.


 
7

--------------------------------------------------------------------------------

 
 
(dd)     If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.
 
7.         Anti-Dilution Adjustment for Common Stock. For a period commencing on
the First Closing and terminating on a date which is 24 months from the First
Closing (the “Adjustment Period”), in the event the Company issues or grants any
shares of common stock or securities convertible, exchangeable or exercisable
for shares of common stock (“Common Stock Equivalents”) pursuant to which shares
of common stock may be acquired at a price less than $0.20 per share (an
“Adjustment Event”), then the Company shall promptly issue additional shares of
common stock to the Purchasers in an amount sufficient that the subscription
price paid hereunder, when divided by the total number of shares issued will
result in an actual price paid by the Purchaser per share of common stock equal
to such lower price (for purposes of explanation this Section is intended to
provide for a “full ratchet” adjustment). Such adjustments shall be made
successively whenever such an issuance is made during the Adjustment Period and
shall only be applicable to the Shares of common stock originally purchased
hereunder, and which continue to be held, by the Purchasers as of the date of
the Adjustment Event.  This Section shall not apply to an “Exempt Issuance”. The
Company shall issue any additional shares of common stock to the Purchasers
required to be issued pursuant to this Section within 15 business days of the
date of the Adjustment Event.  “Exempt Issuance” means the issuance or sale of
Common Stock or Common Stock Equivalents for or in connection with (i) full or
partial consideration in connection with a bona fide strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity by the Company or any subsidiary of the
Company so long as such issuances are not for the purpose of raising capital,
(ii) bona fide strategic license agreements and other bona fide partnering
arrangements so long as such issuances are not for the purpose of raising
capital, (iii) the Company’s issuance of common stock or Common Stock
Equivalents  to employees, directors, and consultants  approved by majority of
the non-employee members of the Board of Directors of the Company or a majority
of the members of a committee of non-employee directors established for such
purpose, (iv) the exercise or exchange of or conversion of securities
exercisable or exchangeable for or convertible into shares of common stock
issued and outstanding as of the date of this Agreement, or pursuant to
agreements in effect as of the date of this Agreement (including, without
limitation, securities issuable pursuant to this Agreement or the Memorandum),
(v) securities issued or issuable pursuant to agreements and/ or securities
issued or issuable in connection with the Acquisition and (vi) issuances of
securities in connection with a public offering which is underwritten on a firm
commitment basis.
 
8.         Participation in Future Financing.
 
(a)           From the date hereof until the date that is 18 months from the
date of this Agreement, upon any issuance by the Company or any of its
subsidiaries of Common
 
 
8

--------------------------------------------------------------------------------

 
 
Stock, Common Stock Equivalents for cash consideration, indebtedness (or a
combination of units hereof) (a “Subsequent Financing”), each Purchaser shall
have the right to participate in up to an amount of the Subsequent Financing
equal to 100% of the Subsequent Financing (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing.
 
(b)           At least two (2) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”).  Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than 1
Trading Day after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the person or entity through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.
 
(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the second (2nd) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of the Purchaser’s participation, and that the
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice.  If the Company receives no
notice from a Purchaser as of such second (2nd) Trading Day, such Purchaser
shall be deemed to have notified the Company that it does not elect to
participate.
 
(d)           If by 5:30 p.m. (New York City time) on the second (2nd ) Trading
Day after all of the Purchasers have received the Pre-Notice, notifications by
the Purchasers of their willingness to participate in the Subsequent Financing
(or to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.
 
(e)           If by 5:30 p.m. (New York City time) on the second (2nd) Trading
Day after all of the Purchasers have received the Pre-Notice, the Company
receives responses to a Subsequent Financing Notice from Purchasers seeking to
purchase more than the aggregate amount of the Participation Maximum, each such
Purchaser shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of (x)
the Subscription Amount of Securities purchased on the Closing Date by a
Purchaser participating under this Section and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section.
 
(f)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such
 
 
9

--------------------------------------------------------------------------------

 
 
Subsequent Financing Notice within 30 Trading Days after the date of the initial
Subsequent Financing Notice.
 
Notwithstanding the foregoing, this Section shall not apply in respect of (i) an
Exempt Issuance, or (ii) an underwritten public offering of Common Stock.
 
As used herein the following terms have the meanings set forth herein:
 
“Trading Day”   means a day on which the New York Stock Exchange is open for
trading.


9.         Indemnification.  The Purchaser agrees to indemnify and hold harmless
the Company, the Company’s wholly owned subsidiary Advanced Vaccine
Therapeutics, Inc., and their respective officers, directors, employees, agents,
control persons and affiliates from and against all losses, liabilities, claims,
damages, costs, fees and expenses whatsoever (including, but not limited to, any
and all expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.


10.       Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Purchaser, except
as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.   If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.


11.       Modification.  All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and the holders
of the majority of the Shares originally purchased who continue to hold such
Shares purchased pursuant to this Agreement at the time when any such
modifications, amendments or waivers is sought.
 
12.       Immaterial Modifications to the Registration Rights Agreement.  The
Company may, at any time prior to the First Closing, modify the Registration
Rights Agreement if necessary to clarify any provision therein, without first
providing notice or obtaining prior consent of the Purchaser, if, and only if,
such modification is not material in any respect.
 
13.       Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, or (b) if
to the Purchaser, at the address set forth on the signature page hereof (or, in
either case, to such other address as the party shall have furnished in writing
in accordance with the provisions of this Section).  Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's
 
 
10

--------------------------------------------------------------------------------

 
 
address which shall be deemed given at the time of receipt thereof.
 
14.       Assignability.  This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of Shares shall be made only in accordance with
all applicable laws.


15.       Applicable Law, Disputes.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this
Agreement.


16.       Blue Sky Qualification.  The purchase of Shares under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Shares from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.


17.       Use of Pronouns.  All pronouns and any variations thereof used herein
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.


18.       Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence.  The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.
  
19.       Miscellaneous.


(a)       This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
(b)       The representations and warranties of the Company and the Purchaser
made in this Subscription Agreement shall survive the execution and delivery
hereof and delivery of the Shares.


(c)       Each of the parties hereto shall pay its own fees and expenses
(including the fees
 
 
11

--------------------------------------------------------------------------------

 
 
of any attorneys, accountants, appraisers or others engaged by such party) in
connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.
 
(d)       This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.


(e)       Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.


(f)        Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.


(g)       The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.


(h)       Independent Nature of Purchasers.  The obligations of each Purchaser
under this Agreement or other transaction document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement or any other transaction document.  Each
Purchaser shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.  The decision of each Purchaser to purchase
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser or any of its agents or employees shall have any liability to any
other Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  Nothing contained herein or in
any other transaction document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchaser as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchaser are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement.  Except as otherwise provided in this Agreement or any other
transaction document, each Purchaser shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.  Each
Purchaser has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby.
 
(i)        Further Assurances.  Each party hereto shall do and perform or cause
to be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby. 
 
20.   Omnibus Signature Page. This Subscription Agreement is intended to be read
and
 
 
12

--------------------------------------------------------------------------------

 
 
construed in conjunction with the Registration Rights Agreement pertaining to
the issuance by the Company of the Shares and Warrants to subscribers pursuant
to the Memorandum.   Accordingly, pursuant to the terms and conditions of this
Subscription Agreement and such related agreements it is hereby agreed that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth herein, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Registration Rights Agreement, with
the same effect as if each of such separate but related agreement were
separately signed.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
Instructions
 
To subscribe for Shares in the private offering of AV Therapeutics, Inc.:
 
 
1.
Date and Fill in the number of Shares being purchased and Complete and Sign the
attached Omnibus Signature Page to the Subscription Agreement and Registration
Agreement.

 
 
2.
Initial the Accredited Investor Certification page attached hereto.

       
 
3.
Complete and Sign the Selling Stockholder Questionnaire.

 
 
4.
E-mail the Omnibus Signature Page, Accredited Investor Certification page,
Investor Profile and, if applicable, Wire Transfer Authorization, to Darrin
Ocasio at dmocasio@srff.com and then send all signed original documents with
check (if applicable) to:

 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Fl.
New York, NY 10006
Attention: Darrin Ocasio


 
5.
Please make your subscription payment payable to the order of “Sichenzia Ross
Friedman Ference, Escrow Agent for AV Therapeutics, Inc.”

 
For wiring funds directly to the escrow account, see the following instructions:
 
Wire to:








A/C of
A/C#:                      
ABA#:                                
SWIFT Code:
FBO:                       [Investor Name]
 [Social Security Number]
 [Address]
 
All funds tendered by Purchasers will be held in a non-interest bearing escrow
account in the Company’s name at Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Fl., New York, New York 10006.  It is contemplated that the funds
will be released from escrow at such time (or promptly thereafter) as all
conditions to closing as set forth in the Subscription Agreement have been
satisfied (or otherwise waived) and a closing is consummated.
 
 
14

--------------------------------------------------------------------------------

 
 
AV THERAPEUTICS, INC.
OMNIBUS SIGNATURE PAGE TO THE SUBSCRIPTION AGREEMENT
AND REGISTRATION RIGHTS AGREEMENT
 
Purchaser hereby elects to subscribe under the Subscription Agreement for a
total of [________]    Shares at a price of $0.20 per Share for an aggregate
purchase price of $[_____] (NOTE: to be completed by subscriber) and executes
the Subscription Agreement and the Registration Rights Agreement. A warrant to
purchase one half a share of Common Stock will be issued for each Share
purchased by the Purchaser.
 
Date (NOTE: To be completed by subscriber):
 

--------------------------------------------------------------------------------



If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 

      Print Name(s)   Social Security Number(s)                  
Signature(s) of Purchaser(s)   Signature                   Date   Address

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:
 

        Name of Partnership,   Federal Taxpayer Corporation, Limited  
Identification Number Liability Company or Trust             By:         Name:  
State of Organization  
Title:
                    Date   Address       AV Therapeutics, Inc.                
By: ____________________     Authorized Officer           Advanced Vaccine
Therapeutics, Inc.                     By:       Authorized Officer    

  
 
15

--------------------------------------------------------------------------------

 
 